OPINION
By THE COURT.
Submitted on motion of the appellee seeking an order dismissing the appeal for the reason that the appellants have failed to file their assignments of error and brief in accordance with Rule VII or within the extension of time granted by order of this Court. The appellants admit the facts as stated but urge in their brief they can show good cause for such noncompliance. The grounds set forth are that the failure was due to the press of business and that such failure will cause no delay in the proceedings as the case can be ready for oral argument when the Court convenes for the fall term. This Court has never recognized the excuses offered by the appellants as being good cause for noncompliance with the Rule. See Russell v. State Bridge Commission, 32 Abs 313; Brown v. Brown, 35 Abs 527; Parrett v. Parrett, 42 Abs 413; Golden v. Fogo, 53 Abs 575; Rogers v. Rogers, 55 Abs 221.
The motion will be sustained and the judgment affirmed.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.